DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 10/31/22, claims 1-18 are currently pending in the application, with claims 13-18 being withdrawn from further
consideration as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as
being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonitz et al. (US 3,634,293), in view of Chaverot et al. (US 5,120,777).
Bonitz teaches compositions comprising bitumen (A) and an olefin polymer (B), in a weight ratio of 0.1:1 to 1:0.1, a basic substance (C) at 0.5 to 50% by wt. with reference to (A) and (B), such as hydroxides of first main group of the Periodic Table (encompass XOH, X=Na, K). or a nitrogenous basic compound, and sulfur (D) in an amount of 0.5 to 30 wt.% with reference to (A) and (B) (col. 1, lines 33-54, col. 2, lines 34-51, reference claims). It is noted that the reference does not teach a saponifiable and/or saponified acid as an essential component in the compositions.
Bonitz is silent with regard to a composition comprising an amine additive as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Chaverot et al. teaches bitumen/polymer compositions comprising an adhesion promoter of the general formula R-Z-R1 wherein R denotes C3-C30 monovalent aliphatic hydrocarbon, Z is a divalent group chosen from:

    PNG
    media_image1.png
    391
    548
    media_image1.png
    Greyscale

Thus, the disclosed compounds encompass polyamines (i.e. in Z, p may be 0, R1, R2 and R3 may be H or alkyl, m may be 2-6 providing for polyamines, p and m may be 1, R1, R2 and R3 may be H or alkyl providing alkyl amido amines, p may be 1, R1, R2 and R3 may be H or alkyl, m may be 2-6 providing for amidopolyamines, or Z may include the imidazoline-derived structure) (Ab., col. 1, line 60-col. 2, line 2, ref. claims). Furthermore, disclosed polymers include copolymer of olefins and vinyl monomers (col. 3, lines 21-25). The reference additionally teaches that in the bitumen/polymer compositions comprising 0.5 to 15 wt.% of an adhesion promoter relative to bitumen wt. and sulfur at 0.1 to 10% by wt. relative to polymer and adhesion promoter, the adhesion promoter is irreversibly integrated into the composition exhibiting durable adhesive characteristics under elevated storage temperatures (col. 1, lines 10-17, lines 37-56, col. 4, lines 11-64).
Given the teaching in Chaverot on advantages of including disclosed nitrogen-based compounds as adhesion promoters, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising bitumen (A) and an olefin polymer (B), in any weight ratio of 0.1:1 to 1:0.1, a basic substance, such as NaOH or KOH as (C) at 0.5 to 50% by wt. with reference to (A) and (B), and sulfur (D) in an amount of 0.5 to 30 wt.% with reference to (A) and (B), and further including any of the disclosed adhesion promoters, including those compositions comprising bitumen in ranges that overlap with the claimed range, NaOH or KOH, and an amine additive as in the claimed invention. Based on the disclosed wt.% of (C) and (D), and the disclosed wt. ratio of (A) to (B), a skilled artisan would recognize that the wt.% of (A) overlaps with the claimed range of bitumen (obviates claims 1 and 2).
With regard to claim 3, Chaverot teaches bitumen/polymer compositions comprising 0.5 to 15 wt.% of an adhesion promoter relative to bitumen wt. (col. 4, lines 11-27, ref. claim 10).
With regard to claims 4 and 9, Bonitz teaches compositions comprising 0.5 to 50% by wt. with reference to (A) and (B), hydroxides of first main group of the Periodic Table (encompass XOH, X=Na, K) (col. 1, lines 35-54, col. 2, lines 34-45).
With regard to claims 5-7, the disclosed general formula of adhesion promoters in Chaverot obviate the claimed limitation, i.e. in Z, R may be C8-C24 alkyl, i.e. a fatty chain, p may be 0, R1, R2 and R3 may be H or alkyl, m may be 2-6 providing for polyamines of formula (II), R may be C8-C24 alkyl, p and m may be 1, R1, R2 and R3 may be H or alkyl as in T, providing alkyl amido amines of formula (III), or R may be C8-C24 alkyl, p may be 1, R1, R2 and R3 may be H, m may be 2-6 providing for amidopolyamines, or Z may include the imidazoline-derived structure) (Ab., col. 1, line 60-col. 2, line 2, ref. claims).
With regard to claim 8, in the general formula for the disclosed adhesion promoter (col. 1-2, bridging paragraph), R denotes C3-C30 monovalent aliphatic hydrocarbon. It is noted that disclosed R encompasses residues of fatty acids of tall oil.
With regard claim 10, Bonitz teaches olefin polymers (col. 2, lines 5-33).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonitz et al. (US 3,634,293), in view of Chaverot et al. (US 5,120,777) and Mailet et al. (US 5,708,062).
The discussion with regard to Bonitz and Chaverot from paragraphs 4 and 7 above are incorporated herein by reference.
Bonitz and Chaverot are silent regard to compositions comprising an olefinic polymer as in the claimed invention.
Bonitz teaches copolymers of ethylene and (meth)acrylate (col 2, lines 14-32). The prior art to Mailet teaches bitumen compositions comprising bitumen (A), a copolymer of alpha-olefin, of an unsaturated epoxide and of an ester of an unsaturated carboxylic acid (B) and a copolymer of alpha-olefin and of an ester of unsaturated carboxylic acid (C), said (B) and (C) in an amount of 0.1 to 10 parts per 100 parts by wt. of bitumen (Ab., col. 1, lines 52-65), wherein (B) may be ethylene /alkyl (meth)acrylate/glylcidyl (meth)acrylate (reads on terpolymer (b)), containing up to 65 wt.% (meth)acrylate and up to 10 wt.% epoxide (col. 2, lines 3-37, col. 4, lines 15-18). Given the teaching in Mailet that the bitumen compositions are stable when stored and exhibit an absence of gelling, and coatings thereof resist cracking and rutting, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include a glycidyl(meth)acrylate monomer unit in Bonitz’s ethylene- (meth)acrylate copolymer (B), or in the alternative, to include Mailet’s ethylene /alkyl (meth)acrylate/glylcidyl (meth)acrylate copolymer in Bonitz’s compositions as modified by Chaverot, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bonitz et al. (US
3,634,293) in view of Chaverot et al. (US 5,120,777) and Desgouilles (US 4,282,127).
The discussions with regard to Bonitz and Chaverot from paragraphs 4 and 7 above are incorporated herein by reference. Bonitz teaches sealing compositions (col. 1, lines 18-21, col. 3, lines 35-39).
Although Bonitz and Chaverot are silent with regard to compositions comprising an elastomer, the prior art to Desgouilles, directed to polymer-containing bituminous composition for sealing sheets, comprises bitumen, a polyolefin and a butadiene-styrene copolymer (reads on elastomer) (Ab.), wherein styrene-butadiene elastomer provides varying degrees of increase of
the elastic behavior (col. 3, lines 20-36). Thus, it would have been obvious to one of ordinary
skill in the art, as of the effective filing date of the claimed invention, to further include
Desgouilles’ butadiene-styrene copolymer in Bonitz’s sealing compositions so as to provide for compositions with varying degrees of elasticity.

Response to Arguments
In view of the amendment dated 10/31/22, the objection to claim 11 and rejection of claim 5 under 112(b) are all withdrawn. However, the rejections based on Bonitz-Chaverot combination, and rejections further including a tertiary reference are maintained herein above. Applicant’s arguments and Affidavit dated 10/31/22 have been duly considered but are not deemed persuasive.
Applicant’s Arguments:
In the examples of Bonitz, the only hydroxide used is calcium hydroxide (Examples 4 and 6) and the amount introduced is much higher than 2%: 16% (example 4) and 21% (in example 6)
of the final composition obtained.
Clearly, the definition of the basic substance taught by Bonitz is extremely broad. It covers oxides, hydroxides, carbonates of all metals of the first and second periodic table, namely, Li, Na, K, Mg, and Ca, as well as metal salts with a carbon number between 2 and 30. Moreover, the only hydroxide exemplified by Bonitz is calcium hydroxide.

Examiner’s Response:
The general disclosure to Bonitz teaches that the basic substance may be (C) may be hydroxides of first main group of the Periodic Table, and thus clearly encompasses claimed species, i.e. NaOH and KOH. Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). All disclosures in reference patent must be evaluated, including nonpreferred embodiments; reference is not limited to disclosure of specific working examples.  In re Mills and Palmer, 176 USPQ 196 (CCPA 1972).
Applicant’s Arguments:
Moreover, the unexpected advantages of the claimed invention provided by Applicant’s choice of the claimed quantities of sodium hydroxide or potassium hydroxide as the basic substance are not taught by Bonitz.
Additional evidence of the unexpected advantages of the present invention is provided by the attached Declaration Under 37 CFR 1.132 by Stefan OEST, an inventor of the presently claimed invention. 
The Applicant compared compositions of the present invention with compositions containing other bases, including Na2CO3 and Cu2 (OH) 2CO3, which correspond to a possible choice of base in Bonitz, and to Ca(OH)2, as used in the examples of Bonitz, on the resistance to hardening and ageing using test methods according to the examples shown in the present application.
The results show that there is no significant difference between the reference composition (without hydroxide and without amine additive) and the compositions tested with addition of the basic substances Ca(OH)2, Na2CO3, and Cu2 (OH) 2CO3, whereas compositions containing NaOH and KOH as a base lead to a significantly higher resistance to ageing.
Accordingly, the presently claimed composition shows unexpected advantages over the compositions taught by Bonitz, which evidence overcomes any possible prima facie case of
obviousness which might have been established by the Patent Office.

Examiner’s Response:
	Applicant’s additional experimentation presented in the Affidavit was conducted with the use of 0.5% w/w Ca(OH)2, Na2CO3, and Cu2 (OH) 2CO3, in lieu of claimed KOH or NaOH, and further including 0.2% w/w Wetfix BE, disclosed as the amine additive (Spec., PGPUB-[0165-0170]). As an initial matter, the data for Examples 1 and 2 in the specification, comprising NaOH and KOH respectively, differs from the corresponding data presented in the TABLE of the Affidavit. Applicants are requested to provide clarification on the observed differences as the compositions appear to include same components in same amounts. Even so, the additional experimentation is limited to compositions comprising bitumen, a base and a specific amine additive in specific amounts. While the comparison establishes that compositions comprising Ca(OH)2, Na2CO3, or Cu2 (OH) 2CO3, provide for inferior properties compared to those comprising NaOH or KOH, the data on superior performance and conclusion is also limited to specific compositions comprising a specific amount of bitumen, NaOH/KOH at 0.5% w/w and Wetfix BE as the amine additive at 0.2% w/w, and the data is not reasonably commensurate in scope with the claim language.
	Applicant’s Arguments:
Moreover, the Applicant submits that a person of ordinary skill in the art would not be motivated to add an adhesion promoter, as described in Chaverot, to the Bonitz reference.
Chaverot describes a process for the preparation of a polymer-modified bitumen composition, the adhesive properties of which are improved by the addition of an adhesion promoter. The broadest definition of this adhesion promoter is given in column 1, lines 49-53. Chaverot states that this adhesion agent, or adhesion promoter, is grafted onto the polymer present in the composition. This grafting seems to take place during the cross-linking of the polymer, as described in column 4, lines 28-34. Only the adhesive properties of the compositions and their evolution on storage are tested.
The Examiner concludes, however, that a person skilled in the art would, without difficulty, have implemented an adhesion promoter as described in this reference in
compositions described by Bonitz.
The Applicant respectfully disagrees with the conclusion reached by the Examiner.
The polymers used by Chaverot are different from those used by Bonitz, which are described as “olefin polymers selected from the group consisting of homopolymers of
ethylene, propylene and butylene, copolymers of ethylene with other ethylenically unsaturated monomers which copolymers contain more than 50% by weight of ethylene units” (see Bonitz
at col. 1, lines 39-44).
Additionally, a combination of different basic substances is also taught by Bonitz, with the citation of amino compounds other than those cited in the description of Chaverot, as an
adhesion promoter.
Therefore, starting from Bonitz, a person skilled in the art would have first tested such combinations, before considering adding another amino compound, but would have no
expectation that modifying Bonitz with the Chaverot amino compounds would confer the advantageous effects of an adhesion promoter on the Bonitz polymers.

	Examiner’s Response:
	Regarding the polymers taught in Chaverot, Applicant’s attention is drawn col. 3, lines 12-23. The disclosed genus includes ethylene/propene copolymers, polymers of olefins and vinyl monomers, such as ethylene/acrylic ester copolymers and ethylene/vinyl acetate. The primary reference to Bonitz teaches olefin polymers, such as copolymers of olefins, particularly those comprising 2-4 carbon atoms, and copolymers of ethylene with (meth)acrylic acid esters or vinylcarboxylic esters (col. 2, lines 5-32). Clearly, one skilled in the art would recognize the overlapping scope of the disclosed polymers, i.e. the polymers in the two references are not mutually exclusive. Furthermore, while Bonitz teaches that the basic substance (C) may be a nitrogen base, and discloses one species thereof, i.e. di--phenylenediamine (claim 2), Bonitz does teach the same as an adhesion promoter which can be irreversibly integrated into the composition exhibiting durable adhesive characteristics under elevated storage temperatures, nor does Chaverot identify the species as an adhesion promoter. Therefore, in view of the advantage disclosed in Chevoret, one of ordinary skill in the art would have found it obvious to utilize the  adhesion promoters disclosed therein in Bonitz’s compositions with a reasonable expectation of success, because Chaverot and Bonitz references teach compositions comprising bitumen and olefin polymers and are therefore, combinable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762